Citation Nr: 1314179	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Klippel-Feil Syndrome. 

2.  Entitlement to service connection for cervical scoliosis with degenerative arthritis of the neck.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from January 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in April 2008.  A statement of the case (SOC) was issued in January 2009.  The Veteran perfected his appeal in March 2009.  In the Veteran's March 2009 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in June 2010, he withdrew such request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Klippel-Feil Syndrome.  The Veteran also contends that his cervical scoliosis with degenerative arthritis of the neck is related to the Klippel-Feil Syndrome. 

In May 2007, the RO requested the Veteran's service treatment records.  In August 2007, the RO received a response indicating that no service treatment records were located.  In February 2008, a Formal Finding of Unavailability was created detailing the process the RO undertook to obtain the Veteran's records.  However, it appears that the above request was made using the wrong name.  

The Veteran's DD 214 identified the Veteran by name.  However, in September 1997, years after the Veteran separated from service, the Veteran formally changed his name.  The request for service treatment records appears to have used only the Veteran's changed name.  The Formal Finding of Unavailability was also made as to records using the Veteran's changed name. 

The Board notes here that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  However, if the Veteran has a separate low back disability which is causally related to service, then it would be possible to establish service connection for such disability.  

The record shows the Veteran has also been diagnosed with cervical scoliosis and degenerative arthritis of the neck.  However, it is unclear whether these diagnoses are separate from, or ancillary to, his diagnosed Klippel-Feil syndrome.  As such, a medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should request the Veteran's service treatment records, service personnel records, using the Veteran's previous name as identified by his DD 214.  If such records are not available the RO should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

2. After the above development is completed, the RO should arrange for the Veteran to undergo a VA examination by a medical doctor to determine the nature and etiology of any of the claimed disabilities, characterized as (1) Klippel-Feil Syndrome; (2) cervical scoliosis; and (3) severe degenerative arthritis of the neck.  The claims folder (including the Veteran's Virtual VA file) must be thoroughly reviewed by the examiner in connection with the examination.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail. 

The examiner should offer an opinion as to whether the Veteran's Klippel-Feil Syndrome is a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

a. If the examiner finds that the Veteran's Klippel-Feil Syndrome is a "defect," then he must offer an opinion as to whether or not there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (at least a 50 percent probability) that the identified superimposed disease or injury is traceable to the Veteran's period of active military service. 

b. If the examiner finds that the Veteran's Klippel-Feil Syndrome is a "disease," then he must offer an opinion as to the medical probabilities that any such disease began during, or was aggravated by the Veteran's period of active military service. 

c. Disregarding the Veteran's Klippel-Feil Syndrome, as to any other current cervical disability, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should opine as to whether any of the diagnosed disabilities is at least as likely as not (1) a manifestation of Klippel-Feil syndrome, or (2) incurred secondary to or aggravated by Klippel-Feil syndrome. 
3. The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran with an appropriate supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



